Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
This action is in response to applicant’s amendment received 2/12/2021.  The office action below is a second, non-final office action.
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims remain 16-34.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19, 25-28, 32-34, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,877,169 to Grim.


With regard to claim 28, wherein said rotational axis (33) is arranged along a width of said load bar (fig. 5 best shows axis 33 along a width of bar 13).
With regard to claim 25, wherein said locking mechanism is further configured to take a securing state in which said engaging force on said locking member is increased (PAR 8 discloses locking mechanism 52 with face 56 that abuts side panel 54 and preventing cam 32 from begin released, i.e. takes a “securing state”, and PAR 7 discloses a self-tightening action by locking member cam 32, i.e. the force to hold the load bar within the carrier foot, is increased as when the load bar moves).
With regard to claim 26, further comprising a clamping mechanism (20, fig. 4) for clamping said load carrier foot to said vehicle (PAR 1), wherein said clamping mechanism is operatively coupled to said locking mechanism such that said engaging force on said locking member is increased upon tightening said clamping mechanism (clamp mechanism 20 engages the rain gutters of a vehicle and as wheel 24 is tightened the engaging force of cam 32 is increased via increased force of 43 on 44, fig. 2, creating clockwise rotation of cam 32).
With regard to claims 19, 27, 32-33, wherein said operating member (lever 34, figs. 2-3, and having a “portion” capable of being actuated by a thumb or any number of fingers, i.e. a plurality of “push surfaces”), is configured to transfer a release force applied on said operating member by a user onto said locking member in a direction opposite to a direction of said engaging force (pressing down on lever 34, i.e. rotating 
With regard to claim 34, wherein: said locking member comprises an engaging section (top section of cam 32 that engages, via friction fit, either bar 13/fig. 2 or bar 50/fig. 4) that is adapted to contact said load bar and that is force transmittingly coupled to a first portion of said operating member (upper portion of 34 coupled via axis 33), wherein said support member comprises a supporting portion (31) adapted to contact an outer surface of said load bar (see figs. 2-5), said supporting portion and said engaging section forming a clamping section for fixedly holding a wall portion of said load bar between them (shown in figs. 2-5); and said locking mechanism is configured to take a securing state in which a movement of said locking member or a movement of said operating member is blocked (PAR 8 discloses, “The truncated end 56 serves as a stop to limit the rotation of the cam in the counterclockwise direction, i.e., the opening direction.”  Such that “…once the cam lever 34 is lowered to engage the cam against the crossbar 13, and the hand wheel 24 is tightened to draw the fastening clip 18 inward into its clamping position, the swing body is rotated clockwise so that its side panels engage the cam stop 56, locking the cam into position against crossbar 13.”).
Allowable Subject Matter
Claims 20-24, 29-31, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

3/1/2021